Title: To Thomas Jefferson from Zalegman Phillips, 1 October 1803
From: Phillips, Zalegman
To: Jefferson, Thomas


          
            Respected Sir,
            Rhodes Hotel WashingtonOctober 1st 1803
          
          I take the liberty to solicit the appointment of Commissioner of Bankrupts for the District of Pennsylvania, in the place of John W Vancleve Esquire deceased or of Mr Joseph Clay, who will resign his Commission in the course of a few Days, I enclose a certificate from some Gentlemen of known respectability, which I trust will be sufficient to establish my Character and Principles. I have a letter of Introduction from General Muhlenberg of Philadelphia, with which I shall have the honour of presenting myself to you on Monday next,
          I am with Respect Your most obedient very humble Servant.
          
            
              Zalegman Phillips
            
          
        